DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 03/25/2021 has been entered.
Claims 1-20 are pending.

Response to Arguments

Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.

35 USC 102 Rejection
Regarding Claim 7, Applicant argues that Sadiq fails to determine whether line of sight exists based on channel measurement. Examiner respectfully disagrees. Sadiq discloses that the “beam of interest” is the LOS beam in paragraph 57. Applicant argues that this beam of interest is distinguished from the instant reference to LOS because Sadiq does not distinguish the LOS beam over a shortest-path NLOS. Examiner directs 
Applicant argues that because Sadiq’s channel estimation is based on times of arrival it does not anticipate the instant claims. Examiner respectfully disagrees with this interpretation because time of arrival can be used as a form of channel estimation. Applicant does not make a distinction between channel estimation and time of arrival in the body of the claims. As such, Applicant’s arguments regarding Claim 7 are considered but found unpersuasive. The anticipation rejection of Claim 7 in view of Sadiq is maintained below, with further detail for clarity.

35 USC 103 Rejection
Regarding Claim 1, Applicant argues that cited prior art Shulman fails to disclose a LOS determination, and therefore invalidates the obviousness rejection for Claim 1. Examiner would like to direct applicant’s attention to the fact that the LOS determination step was rejected with a reference to Sadiq, not Shulman. Please refer to the above 
Examiner concedes the fact that the instant inventions performs all of these steps on a single processor, whereas Sadiq performs the steps of channel measurement and LOS determination one processor, then beam selection on another. Shulman Fig 6 shows steps of channel estimation (step S610) and beamforming and antenna selection (S620 et al) performed by a single apparatus (see also Shulman Par 52 et al). Although Shulman does not necessarily capture the instant invention, it does show a similar method performed by a single device. A person of ordinary skill in the art would find it obvious to combine the aforementioned steps of Sadiq with performing said steps on a single device as disclosed in Shulman.
Applicant further argues that Shulman does not disclose beamforming/antenna selection. Examiner disagrees as Shulman discloses switching between a direct transmission (e.g. Wi-Gig) and an undirected transmission (e.g. Wi-Fi) in response to obstacles impacting LOS conditions (Shulman at Paragraph 3). This switch is analogous to the instant selection between beamforming and antenna selection. A person of ordinary skill in the art would know that the methods disclosed in Shulman 
Regarding Claim 14, Applicant argues that prior art fails to disclose determining LOS based at least in part on SNR. Examiner would direct applicant’s attention to the previously cited section of Sadiq, namely paragraph 9, wherein the usage of a SINR (i.e. SNR) ratio is disclosed. Examiner concedes that Sadiq does not explicitly disclose using SINR to determine the availability of a LOS path. However, a person of ordinary skill in the art at the time of filing would know that SNR could be used to determine whether there is a LOS path, in addition or in the alternate to the channel measurement via time of arrival that is disclosed in Sadiq. 
Applicant further argues that the instant claims recite usage of both SNR and estimated delay spread. As discussed above, SNR is disclosed in Sadiq. Channel delay spread can be calculated from time of arrival, which is determined in Sadiq. Channel delay spread is further disclosed in Fig 9 of Wu at steps 901-902 wherein the apparatus receives traffic and estimates path indexes based on time of arrival (TOA). Wu uses the time of arrival (i.e. channel delay spread) to calculate LOS (see Wu abstract). A person of ordinary skill in the art would know that the usage of SNR from Sadiq could be combined with the usage of time of arrival information and CIR from Wu to assist in the 
Applicant contends that this combination would not be obvious, but fails to provide a persuasive argument as to why that would be true. As discussed above, Sadiq calculates a LOS path based on channel estimation in the form of time of arrival. It is unclear why it would be non-obvious to substitute and/or use in combination the time of arrival with other forms of channel estimation such as SNR or CIR. As such, Applicant’s arguments have been considered but have been found unpersuasive. The rejection of Claim 14 in view of Sadiq, Shulman, and Wu is maintained below.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadiq (US 20190364535 A1).
Regarding claim 7, Sadiq discloses the below limitations:
A first wireless device, comprising:	an antenna (Fig 7, Par 75 second node 703 may be a single antenna or antenna array of a base station or a UE);	a radio communicatively coupled to the antenna (Par 33 terms are intended to include all devices, including wireless and wireline communication devices, that can communicate with a core network via a radio access network (RAN)); and	a processing element communicatively coupled to the radio (Par 13 an apparatus for reporting beams of interest includes … at least one processor of the first node); wherein the first wireless device is configured to:	establish a wireless link with a second wireless device using a wireless channel (Par 12 transmitting beams of interest for position estimation includes transmitting, to a first node by a second node, a plurality of beams);	perform channel measurements for the wireless channel during a first time window (Fig 7 step 706 wherein time of arrival is determined (i.e. channel measurement); Par 55 the UE 404 can measure and report the RTT between itself and individual network nodes; Par 57 base stations 402 may be configured to broadcast reference RF signals (e.g. ... channel state information reference signals (CSI-RS)) to UEs 404 in their coverage area to enable a UE 404 to measure the RTT); and	determine whether a line-of-sight path is available for the wireless channel during (Fig 7 step 708 where beams of interest (i.e. LOS beams) are identified based on times of arrival i.e. channel measurement); see also Fig 4 wherein LOS beam is distinguished from NLOS beam; Par 57 the beam of interest for an RTT measurement is the LOS beam, or the beam that excites the shortest RF path (which may be the LOS beam or the NLOS beam following the shortest path to the receiver); Par 65 LOS data stream 524 will arrive at the UE 504 before the NLOS data stream 523 (showing that LOS is distinguished from NLOS based on time of arrival (i.e. channel measurement))).

    PNG
    media_image1.png
    881
    596
    media_image1.png
    Greyscale


Regarding claim 10, Sadiq discloses the limitations of claim 7, and further discloses the below limitations:	perform channel measurements for the wireless channel during a second time (Par 9 beams of interest between the transmitter and receiver will generally be the beams carrying RF signals having the highest received signal strength (or highest received signal to noise plus interference ratio (SINR) ...); Par 55 the UE 404 can measure and report the RTT between itself and individual network nodes; Par 57 base stations 402 may be configured to broadcast reference RF signals (e.g. ... channel state information reference signals (CSI-RS)) to UEs 404 in their coverage area to enable a UE 404 to measure the RTT); and	determine whether a line-of-sight path is available for the wireless channel during the second time window based at least in part on the channel measurements for the wireless channel during the second time window (Par 57 the beam of interest for an RTT measurement is the LOS beam, or the beam that excites the shortest RF path (which may be the LOS beam or the NLOS beam following the shortest path to the receiver); Par 74 the shortest path (which may be a LOS path or the shortest NLOS path) may be weaker than an alternative longer (NLOS) path (over which the RF signal arrives later due to propagation delay)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sadiq in view of Shulman (US 20150055562 A1).
Regarding Claim 1, Sadiq discloses the below limitation:An apparatus, comprising a processor (Par 13 an apparatus for reporting beams of interest includes … at least one processor of the first node) configured to cause a wireless device to:	perform channel measurements for a wireless channel (Fig 7 steps 706 and 714; Par 55 the UE 404 can measure and report the RTT between itself and individual network nodes; Par 57 base stations 402 may be configured to broadcast reference RF signals (e.g. ... channel state information reference signals (CSI-RS)) to UEs 404 in their coverage area to enable a UE 404 to measure the RTT);	determine whether a line-of-sight path is available for the wireless channel based at least in part on the channel measurements for the wireless channel (Fig 7 step 708; Par 57 the beam of interest for an RTT measurement is the LOS beam, or the beam that excites the shortest RF path (which may be the LOS beam or the NLOS beam following the shortest path to the receiver); Par 65 Par 74 the shortest path (which may be a LOS path or the shortest NLOS path) may be weaker than an alternative longer (NLOS) path (over which the RF signal arrives later due to propagation delay)); 	determine whether to trigger one or more beamforming selection or antenna selection, based at least in part on whether a line-of-sight path is available for the wireless channel (Sadiq Fig 7 step 716 beam selection; see also Par 82 et al for further detail).
Shulman further discloses the below limitation:	determine whether to trigger one or more beamforming selection or antenna selection, based at least in part on whether a line-of-sight path is available for the wireless channel (Fig 6 step 620; Par 3-6, Par 35-41 determine interference and low signal quality caused by obstacles and switch from a Wi-Gig 60Ghz network to a Wi-Fi network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq and Shulman, to combine the apparatus for that performs channel measurement, determine if there is LOS, and perform beam selection as disclosed in Sadiq with choosing between beamforming and antenna selection as well as the ability to perform said steps on a single processor as disclosed in Shulman. Determining LOS is an important consideration when selecting among a number of candidate beams. If a LOS beam is found via channel estimation, for example via time of arrival, beamforming is not needed. If there is no LOS beam, beamforming may be needed to communicate with said device without interruption to Sadiq and Shulman to obtain the invention, as specified in the instant claim.
Claims 2, 4-6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq in view of Shulman and further in view of Hahn (US 20160033613 A1).
Regarding Claim 2, Sadiq and Shulman disclose the limitations of claim 1. Sadiq further discloses below limitations:	wherein the channel measurements include a signal to noise ratio (SNR) for the wireless channel (Sadiq Par 9 the beams of interest for data communication between the transmitter and receiver will generally be beams carrying RF signals having the highest received signal strength (or highest received signal to noise plus interference ratio (SINR)) at the receiver),	wherein the processor is further configured to cause the wireless device to calculate a standard deviation of the SNR for the wireless channel (Par 9, 78 beams of interest will generally be the beams carrying RF signals having the highest receive signal strength (or highest received signal to noise plus interference ratio (SINR) in the presence of a directional interfering signal)),	wherein determining whether a line-of-sight path is available for the wireless channel is further based at least in part on the standard deviation of the SNR for the wireless channel (Par 9 where the beam with the highest received signal strength travels over a non-LOS (NLOS) path that is longer than the shortest path (i.e. a LOS path or a shortest NLOS path), the RF signals may arrive later than RF signal(s) received over the shortest path due to propagation delay).
(Hahn Par 61 … g( ) which can measure the significance of coherence of SNR measurements over space-time streams);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq and Shulman and further with Hahn, to combine the aforementioned apparatus with the usage of SNR during channel estimation as disclosed in Hahn. SNR is a technique of channel estimation that can be used to determine signal strength and therefore whether or not there is a LOS path available. Therefore, it would have been obvious to combine Sadiq, Shulman, and Hahn to obtain the invention, as specified in the instant claim.
Regarding Claim 4, Sadiq and Shulman disclose the limitations of claim 1. Shulman further discloses the below limitation:	determine whether a line-of-sight path is available for the wireless channel for each of a plurality of time windows (Shulman Par 55 Wi-Gig link quality test is repeated S660 at periodic intervals that can be user defined or depend on the history of the Wi-Gig test results).
Hahn further discloses the below limitation:	determine whether a line-of-sight path is available for the wireless channel for each of a plurality of time windows (Hahn Par 61 One way to implement g( ) is by calculating the variance of the mean SNR, calculated for each space-time stream over T window).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq and Shulman and further with Hahn, to combine the aforementioned apparatus with the repeated usage of the aforementioned LOS determination at a plurality of time windows as disclosed in Shulman and Hahn. Wireless devices are often moveable and may lose LOS during operation, so repeated checking is important to ensure a reliable connection. Therefore, it would have been obvious to combine Sadiq, Shulman, and Hahn to obtain the invention, as specified in the instant claim.
Regarding Claim 5, Sadiq, Shulman, and Hahn disclose the limitations of claim 4. Sadiq further discloses the below limitations:	evaluated a plurality of transmit and receive beam combinations (Sadiq Fig 8, Par 88 first node 805 receives, from a second node, a plurality of beams); and	select a transmit and receive beam combination based at least in part on evaluating the plurality of transmit and receive beam combination (Fig 8, Par 90 At 806, the first node 805 identifies, from the plurality of beams, one or more beams of interest for determining a position estimate of the first node based on the times of arrival of the plurality of beams).
Sadiq does not disclose the below limitation:	perform beamforming selection when a line-of-sight path is available for the wireless device for an immediately preceding time window, wherein to perform beamforming selection;
Shulman does disclose the below limitation:	perform beamforming selection when a line-of-sight path is available for the (Shulman Par 52 Wi-Gig link is periodically tested. The test link quality parameters include, for example, one or more of the following measures: signal strength, a packet error rate (PER), bandwidth, a transmission rate, and so on.);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq and Shulman and further with Hahn, to combine the aforementioned apparatus with the selection of using beamforming as disclosed in Shulman and Sadiq when a LOS has been identified. Using beamforming when there is a LOS path creates a stronger connection as potential obstructions to the beam can be disregarded. Therefore, it would have been obvious to combine Sadiq, Shulman, and Hahn to obtain the invention, as specified in the instant claim.
Regarding Claim 6, Sadiq, Shulman, and Hahn disclose the limitations of claim 4. Sadiq further discloses the below limitations:	evaluate at least two possible antenna array configurations for the wireless device (Sadiq Fig 7, Par 75 second node 703 may be a single antenna or antenna array of a base station or a UE); and	select an antenna array configuration for the wireless device based at least in part on evaluating the at least two possible antenna array configurations for the wireless device (Par 77 at 704, the first node 701 receives the beams 705, 707, and 709. At 706, the first node 701 determines the time of arrival of each beam; Par 78 at 708, the first node 701 identifies one or more beams of interest from the set of beams 705, 707, and 709 based on the times of arrival determined at 706).
Sadiq does not disclose the below limitation:	perform beamforming selection when a line-of-sight path is available for the wireless device for an immediately preceding time window, wherein to perform beamforming selection;
Shulman does disclose the below limitation:	perform beamforming selection when a line-of-sight path is available for the wireless device for an immediately preceding time window, wherein to perform beamforming selection (Shulman Par 52 Wi-Gig link is periodically tested. The test link quality parameters include, for example, one or more of the following measures: signal strength, a packet error rate (PER), bandwidth, a transmission rate, and so on.);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq and Shulman and further with Hahn, to combine the aforementioned apparatus with the selection of using beamforming as disclosed in Shulman and Sadiq when a LOS path has not been identified. Using an antenna when the shortest path is NLOS allows for the apparatus to adjust to obstructions between the apparatus and the receiving device. Therefore, it would have been obvious to combine Sadiq, Shulman, and Hahn to obtain the invention, as specified in the instant claim.
Regarding Claim 12, Sadiq and Hahn disclose the limitations of claim 11. Sadiq further discloses the below limitation:(Sadiq Fig 8, Par 90 At 806, the first node 805 identifies, from the plurality of beams, one or more beams of interest for determining a position estimate of the first node based on the times of arrival of the plurality of beams);
Shulman further discloses the below limitation:	determine whether to perform beamforming selection for the wireless link based at least in part on whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window (Shulman Par 52 Wi-Gig link is periodically tested. The test link quality parameters include, for example, one or more of the following measures: signal strength, a packet error rate (PER), bandwidth, a transmission rate, and so on);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq and Shulman and further with Hahn, to combine the aforementioned apparatus with the repeated usage of the aforementioned LOS determination at a plurality of time windows as disclosed in Sadiq and Shulman. Wireless devices are often moveable and may lose LOS during operation, so repeated checking allows the apparatus to adjust for changing conditions. Therefore, it would have been obvious to combine Sadiq, Shulman, and Hahn to obtain the invention, as specified in the instant claim.
Regarding Claim 13, Sadiq and Hahn disclose the limitations of claim 11. Sadiq further discloses the below limitation:(Sadiq Par 77 at 704, the first node 701 receives the beams 705, 707, and 709. At 706, the first node 701 determines the time of arrival of each beam; Par 78 at 708, the first node 701 identifies one or more beams of interest from the set of beams 705, 707, and 709 based on the times of arrival determined at 706);
Shulman further discloses the below limitation:	determine whether to perform beamforming selection for the wireless link based at least in part on whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window (Shulman Par 52 Wi-Gig link is periodically tested. The test link quality parameters include, for example, one or more of the following measures: signal strength, a packet error rate (PER), bandwidth, a transmission rate, and so on);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq and Shulman and further with Hahn, to combine the aforementioned apparatus with the repeated usage of the aforementioned LOS determination at a plurality of time windows as disclosed in Sadiq and Shulman. Wireless devices are often moveable and may lose LOS during operation, so repeated checking allows the apparatus to adjust for changing conditions. Therefore, it would have been obvious to combine Sadiq, Shulman, and Hahn.
Claims 3, 9, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq in view of Shulman and Hahn and further in view of Wu (US 20150188678).
Regarding Claim 3, Sadiq and Shulman disclose the limitations of claim 1. Sadiq further discloses the below limitation:	wherein determining whether a line-of-sight path is available for the wireless channel is further based at least in part on the channel delay spread for the wireless channel (Sadiq Par 9 where the beam with the highest received signal strength travels over a non-LOS (NLOS) path that is longer than the shortest path (i.e. a LOS path or a shortest NLOS path), the RF signals may arrive later than RF signal(s) received over the shortest path due to propagation delay).
Sadiq does not disclose the below limitation:	wherein the channel measurements include a channel impulse response (CIR) measurement for the wireless channel,	wherein the processor is further configured to cause the wireless device to estimate a channel delay spread for the wireless channel based at least in part on the CIR measurement for the wireless channel;
Wu does disclose the below limitation:	wherein the channel measurements include a channel impulse response (CIR) measurement for the wireless channel (Wu Par 10 the LOS path of the PRS from the serving base station is the first path of an estimated channel impulse response (CIR), applied by channel tap zeroing with a calculated threshold),	wherein the processor is further configured to cause the wireless device to (Wu Fig 7, Par 46 In the estimated CIR, there exist some noisy taps with little power as depicted by the left diagram of Fig. 7. Channel tap zeroing is to zero these noisy taps with a calculated threshold. The threshold is the corresponding noise power. As a result, the first LOS path can be extracted);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Shulman, and Wu, to combine the aforementioned apparatus and LOS determination as disclosed in Sadiq and Shulman with the CIR measurement of Wu. CIR is a method of channel estimation that can be used to determine whether the connection has a LOS path. Therefore, it would have been obvious to combine Sadiq, Shulman, and Wu to obtain the invention, as specified in the instant claim.
Regarding Claim 9, Sadiq, Hahn, and Wu disclose the limitations of claim 8. Sadiq further discloses the below limitation:	determine whether the standard deviation of the estimated SNR during the first time window is below a SNR standard deviation threshold (Sadiq Par 9, 78 beams of interest will generally be the beams carrying RF signals having the highest receive signal strength (or highest received signal to noise plus interference ratio (SINR) in the presence of a directional interfering signal));
Sadiq does not disclose the below limitation:	whether the estimated delay spread during the first time window is below a delay 
Hahn further discloses the below limitation:	determine whether the standard deviation of the estimated SNR during the first time window is below a SNR standard deviation threshold (Hahn Par 61 … g( ) which can measure the significance of coherence of SNR measurements over space-time streams; Par 66 variance of SNRs of an OFDM subcarrier m over time is greater than a certain threshold value, the signals on the OFDM sbcarrier m is determined to be under the influence of multipath/NLOS condition);
Shulman further discloses the below limitation:	whether the estimated delay spread during the first time window is below a delay spread threshold (Shulman Par 28 use of Wi-Gig or Wi-Fi in any specific session is determined by a pre-defined trigger event based on the highest attainable signal quality and rate or else on a threshold for signal quality and/or transmission speed);
Wu further discloses the below limitation:	whether the SNR during the first time window is above a SNR threshold (Wu Par 53 check performed at S620 is considered sufficient if the one or more measured quality parameters meet a predefined threshold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Shulman, Hahn, and Wu, to combine the aforementioned apparatus and the usage of an SNR threshold as disclosed to various degrees in Shulman, Hahn, and Wu. An SNR threshold allows for Sadiq, Shulman, Hahn, and Wu to obtain the invention, as specified in the instant claim.
Regarding Claim 15, Sadiq, Shulman, and Wu disclose the limitations of claim 14. Sadiq further discloses the below limitation:	wherein determining whether a line-of-sight path is available for the wireless channel is performed for each of a plurality of time windows (Sadiq Par 57 the beam of interest for an RTT measurement is the LOS beam, or the beam that excites the shortest RF path (which may be the LOS beam or the NLOS beam following the shortest path to the receiver); Par 74 the shortest path (which may be a LOS path or the shortest NLOS path) may be weaker than an alternative longer (NLOS) path (over which the RF signal arrives later due to propagation delay));
Sadiq does not disclose the below limitation:	determining whether availability of a line-of-sight path has changed relative to a most recent previous time window.
Hahn does disclose the below limitation:	determining whether availability of a line-of-sight path has changed relative to a most recent previous time window (Hahn Par 66 Multipath/NLOS detection is performed for each OFDM subcarrier in each space-time stream between the mobile node and the anchor node i).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Shulman, Hahn, and Wu, to combine the method described below with the repeated usage of the LOS determination Sadiq and Hahn. Wireless devices are often moveable and may lose LOS during operation, so repeated checking allows the apparatus to adjust for changing conditions. Therefore, it would have been obvious to combine Sadiq, Shulman, Hahn and Wu to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Sadiq, Hahn, Wu and Shulman disclose the limitations of claim 15. 
Shulman further discloses the below limitation:	wherein the method further comprises: performing beamforming selection for the wireless link if availability of a line-of-sight path has changed relative to the most recent previous time window (Shulman Par 28 use of Wi-Gig or Wi-Fi in any specific session is determined by a pre-defined trigger event based on the highest attainable signal quality and rate or else on a threshold for signal quality and/or transmission speed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Hahn, Wu, and Shulman, to combine the aforementioned method of determining line of sight as disclosed in Sadiq, Hahn, and Shulman, with the selection of beamforming selection is LOS is lost as further disclosed in Shulman.  Therefore, it would have been obvious to combine Sadiq, Hahn, Wu, and Shulman to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Sadiq, Hahn, Wu, and Shulman disclose the limitations of claim 15. 
(Shulman Par 52 Wi-Gig link is periodically tested. The test link quality parameters include, for example, one or more of the following measures: signal strength, a packet error rate (PER), bandwidth, a transmission rate, and so on.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Hahn, Wu, and Shulman, to combine the aforementioned method of line of sight detection with the usage of multiple time windows as further disclosed in Shulman. Periodically checking whether LOS has changed allows the method to adjust for a situation where a wireless device changes orientation with connected devices during operation. Therefore, it would have been obvious to combine Sadiq, Hahn, Wu, and Shulman to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Sadiq, Hahn, Wu and Shulman disclose the limitations of claim 14. Sadiq further discloses the below limitation:	wherein the first set of conditions includes the standard deviation of the estimated SNR being below a first SNR standard deviation threshold and the SNR being above a SNR threshold (Sadiq Par 9, 78 beams of interest will generally be the beams carrying RF signals having the highest receive signal strength (or highest received signal to noise plus interference ratio (SINR) in the presence of a directional interfering signal));	
not disclose the below limitation:	determining that a line-of-sight path is available when either of a first set of conditions or a second set of conditions are met,	wherein the second set of conditions includes the standard deviation of the estimated SNR being below a second SNR standard deviation threshold, the estimated delay spread being below a delay spread threshold, and the SNR being above the SNR threshold; and	determining that a line-of-sight path is not available when both the first set of conditions and the second set of conditions are not met.
Shulman does disclose the below limitation:	determining that a line-of-sight path is available when either of a first set of conditions or a second set of conditions are met (Shulman Par 28 use of Wi-Gig or Wi-Fi in any specific session is determined by a pre-defined trigger event based on the highest attainable signal quality and rate or else on a threshold for signal quality and/or transmission speed);
Hahn further discloses the below limitations:	wherein the second set of conditions includes the standard deviation of the estimated SNR being below a second SNR standard deviation threshold, the estimated delay spread being below a delay spread threshold, and the SNR being above the SNR threshold (Hahn Par 42 maximum level of variation to be considered as "flat" can be defined as a threshold; Par 72 attribute values for the particular frame as received by at least one of the plurality of RF chains are not used if the variance is above a particular threshold); and(Par 66 variance of SNRs of an OFDM subcarrier m over time is greater than a certain threshold value, the signals on the OFDM sbcarrier m is determined to be under the influence of multipath/NLOS condition).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Shulman, Wu, and Hahn, to combine the aforementioned apparatus and the usage of an SNR threshold as disclosed to various degrees in Shulman and Hahn. An SNR threshold allows for an estimation of whether or not the shortest path is LOS or NLOS. Therefore, it would have been obvious to combine Sadiq, Shulman, Wu, and Hahn to obtain the invention, as specified in the instant claim.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sadiq in view of Wu and Hahn.
Regarding Claim 8, Sadiq discloses the limitations of claim 7. Sadiq further discloses the below limitations:	wherein the channel measurements comprise a signal to noise ratio (SNR) for the wireless channel and a channel impulse response (CIR) measurement for the wireless channel (Sadiq Par 9 the beams of interest for data communication between the transmitter and receiver will generally be beams carrying RF signals having the highest received signal strength (or highest received signal to noise plus interference ratio (SINR)) at the receiver), wherein the first wireless device is further configured to:(Par 9, 78 beams of interest will generally be the beams carrying RF signals having the highest receive signal strength (or highest received signal to noise plus interference ratio (SINR) in the presence of a directional interfering signal));
Sadiq does not disclose the below limitation:	estimate a channel delay spread for the wireless channel during the first time window based at least in part on the CIR measurement for the wireless channel.
Wu does disclose the below limitation:	wherein the channel measurements comprise a signal to noise ratio (SNR) for the wireless channel and a channel impulse response (CIR) measurement for the wireless channel, wherein the first wireless device is further configured to (Wu Par 10 the LOS path of the PRS from the serving base station is the first path of an estimated channel impulse response (CIR), applied by channel tap zeroing with a calculated threshold):	estimate a channel delay spread for the wireless channel during the first time window based at least in part on the CIR measurement for the wireless channel (Fig 7, Par 46 In the estimated CIR, there exist some noisy taps with little power as depicted by the left diagram of Fig. 7. Channel tap zeroing is to zero these noisy taps with a calculated threshold. The threshold is the corresponding noise power. As a result, the first LOS path can be extracted).
Hahn further discloses the below limitation:	calculate a standard deviation of the SNR for the wireless channel during the first (Par 61 g( ) which can measure the significance of coherence of SNR measurements over space-time streams);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Wu, and Hahn, to combine the above mentioned wireless device of Sadiq with the usage of CIR during channel estimation as disclosed in Wu and further with the usage of multiple time windows for testing as disclosed in Hahn. CIR is a method of channel estimation that can be used to determine whether the connection has a LOS path when combined with the instant wireless device. Therefore, it would have been obvious to combine Sadiq, Wu and Hahn to obtain the invention, as specified in the instant claim.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadiq in view of Hahn.
Regarding Claim 11, Sadiq discloses the limitations of claim 10. 
Sadiq does not disclose the below limitation:	determine whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window.
Hahn does disclose the below limitation:	determine whether availability of a line-of-sight path for the wireless channel has changed from the first time window to the second time window (Par 66 Multipath/NLOS detection is performed for each OFDM subcarrier in each space-time stream between the mobile node and the anchor node i).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq and Hahn, to combine the wireless Hahn. Wireless devices are often moveable and may lose LOS during operation, so repeated checking allows the apparatus to adjust for changing conditions. Therefore, it would have been obvious to combine Sadiq and Hahn to obtain the invention, as specified in the instant claim.
Claims 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq in view of Shulman and Wu.
Regarding Claim 14, Sadiq discloses the below limitation:	performing channel measurements for a wireless channel used for a wireless link (Sadiq Fig 7 step 706 wherein time of arrival is determined (i.e. channel measurement); Par 55 the UE 404 can measure and report the RTT between itself and individual network nodes; Par 57 base stations 402 may be configured to broadcast reference RF signals (e.g. ... channel state information reference signals (CSI-RS)) to UEs 404 in their coverage area to enable a UE 404 to measure the RTT), wherein the channel measurements comprise	estimating a signal to noise ratio (SNR) for the wireless channel and estimating a channel impulse response (CIR) for the wireless channel (Par 9 beams of interest between the transmitter and receiver will generally be the beams carrying RF signals having the highest received signal strength (or highest received signal to noise plus interference ratio (SINR) ...));	calculating standard deviation of the estimated SNR for the wireless channel (Par 9, 78 beams of interest will generally be the beams carrying RF signals having the highest receive signal strength (or highest received signal to noise plus interference ratio (SINR) in the presence of a directional interfering signal));	determining whether a line-of-sight path is available for the wireless channel (Fig 7 step 708 where beams of interest (i.e. LOS beams) are identified based on times of arrival (i.e. channel measurement); see also Fig 4 wherein LOS beam is distinguished from NLOS beam; Par 57 the beam of interest for an RTT measurement is the LOS beam, or the beam that excites the shortest RF path (which may be the LOS beam or the NLOS beam following the shortest path to the receiver); Par 65 LOS data stream 524 will arrive at the UE 504 before the NLOS data stream 523 (showing that LOS is distinguished from NLOS based on time of arrival (i.e. channel measurement))).
Sadiq does not disclose the below limitation:	estimating a channel delay spread for the wireless channel based at least in part on the channel measurements; and	determining whether a line-of-sight path is available for the wireless channel based at least in part on the standard deviation of the estimated SNR and the estimated delay spread;
Wu does disclose the below limitation:
	estimating a channel delay spread for the wireless channel based at least in part on the channel measurements (Wu Fig 9 steps 901-902 wherein the apparatus receives traffic and estimates path indexes based on time of arrival (TOA); see also Par 9 et al for further detail; Fig 7, Par 46 In the estimated CIR, there exist some noisy taps with little power as depicted by the left diagram of Fig. 7. Channel tap zeroing is to zero these noisy taps with a calculated threshold. The threshold is the corresponding noise power. As a result, the first LOS path can be extracted); and	estimating a signal to noise ratio (SNR) for the wireless channel and estimating a channel impulse response (CIR) for the wireless channel (Par 10 the LOS path of the PRS from the serving base station is the first path of an estimated channel impulse response (CIR), applied by channel tap zeroing with a calculated threshold);
Shulman further discloses the below limitation:	determining whether a line-of-sight path is available for the wireless channel based at least in part on the standard deviation of the estimated SNR and the estimated delay spread (Shulman Par 52 Wi-Gig link is periodically tested. The test link quality parameters include, for example, one or more of the following measures: signal strength, a packet error rate (PER), bandwidth, a transmission rate, and so on.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Wu and Shulman, to combine method of channel estimation using SNR (i.e. SINR) as disclosed in Sadiq and Shulman with the usage of CIR in channel estimation as disclosed in Wu to determine if there is a LOS beam available, as disclosed in Sadiq. Although Sadiq does not use SNR or CIR in its LOS determination, a person of ordinary skill would know that alternate ways of performing channel measurement using SNR or CIR could be substituted for the same purpose as time of arrival. Using both SNR and CIR in channel estimation increases the reliability of channel estimation and therefore LOS status Sadiq, Wu, and Shulman to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Sadiq, Shulman, and Wu disclose the limitations of claim 14.
Wu further discloses the below limitations:	filtering the CIR to remove delay paths with amplitudes that are smaller than a maximum delay path amplitude for the CIR by more than an amplitude difference threshold (Wu Fig 7, Par 46 In the estimated CIR, there exist some noisy taps with little power as depicted by the left diagram of Fig. 7. Channel tap zeroing is to zero these noisy taps with a calculated threshold. The threshold is the corresponding noise power. As a result, the first LOS path can be extracted); and	determining root mean square delay spread of filtered CIR (Par 57 two approaches can be applied … a second approach is the minimum mean square error (MMSE) solution).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Shulman, and Wu, to combine the aforementioned method of line of sight detection with the CIR analysis as disclosed in Wu. Using the disclosed CIR methods during channel estimation is one way of discovering LOS status. Therefore, it would have been obvious to combine Sadiq, Shulman and Wu to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Sadiq, Wu, and Shulman disclose the limitations of claim 14. Sadiq further discloses the below limitation:	wherein the wireless link comprises an IEEE 802.11 based wireless link (Sadiq Par 33 other mechanisms for connected to the core network and/or the Internet are also possible for the UEs, such as over a wired access network, a wireless local area network (WLAN) (e.g. based on IEEE 802.11, etc.) and so on).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Sadiq, Wu and Shulman, to combine the aforementioned method of line of sight detection in the context of an IEEE 802.11 based wireless link as disclosed in Sadiq. IEEE 802.11 covers a number of popular types of wireless links that would benefit from line of sight detection. Therefore, it would have been obvious to combine Sadiq, Wu and Shulman to obtain the invention, as specified in the instant claim.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412